DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 1/11/2022 to claim 34 have been entered. Claims 1-33, 35, 36, 42, and 43 have been canceled. Claims 34 and 37-41 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 34 have overcome the new matter rejections of record under 35 U.S.C. § 112(a), which are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 34, 37, and 39, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaddy et al. (US 2003/0211585). 
Gaddy teaches a method of producing ethanol by the fermentation of syngas, the method comprising contacting syngas with a medium inoculated with Clostridium ljungdahlii in a continuously stirred reactor (CSTR) and allowing the bacteria to ferment the syngas to yield ethanol and acetate/acetic acid, with a product stream comprising 20 g/L ethanol. (Example 10 at ¶0147; ¶0003-0004), reading on the fermenting step of claim 34 and the ethanol yield of claim 34. Gaddy teaches separating the cells and 
Gaddy teach steps used to maintain and/or achieve the desired ethanol productivity or the ethanol to acetate ratio include at least one, and desirably, combinations of the following steps: altering nutrient medium contents, nutrient feed rate, aqueous feed rate, operating pressure, operating pH, gaseous substrate contents, gas feed rate, fermentation broth agitation rate, avoiding product inhibition step, decreasing cell density in the bioreactor, or preventing substrate inhibition.  (¶0056), reading in-part on the calculating and wherein clauses of claim 34.  Gaddy also states that “a slight excess of CO and H2 in the feed gas”.  (¶0056).  Thus, any rate control for the permeate between the cell separator and the distillation column would be an obvious parameter taught in Gaddy’s system.  Gaddy also teach that “periodically, during the course of the methods of this inventions, samples of the broth are removed to determine the ratio by a by a conventional assay methods, where the additional optional steps of the method are added to achieve and/or maintain the ratio.”  (¶0055).  Therefore, this step reads on “calculating a growth factor and controlling the rate of recycling the reduced ethanol aqueous stream and the rate of removing cells and 
Gaddy envisions being able to manipulate the parameters, including determining a ratio to maintain productivity (e.g., interpreted to include measuring a growth factor), because the instant application utilizes the term “growth factor” as the increase in amount of cells (in grams, dry weight) per gram of (parent) cells (dry weight) per hour, where the rate of providing the reduced ethanol aqueous stream and the rate of removing cells and medium is effective for providing a growth factor (See instant Specification at ¶0051).  In as much, Gaddy teaches that for ethanol production from gas that is not as rich in CO, results are based on cell concentrations upon dry cell weight, where operation is demonstrated with and without cell recycle.  (¶0143-0145); and (Tables 5-8).  Therefore, Gaddy also reads on instant claim 34 directed to “calculating a growth factor” and the critical growth factor, and providing an aqueous stream when the growth factor is less than a critical growth factor, since the growth factor of the instant application may be determined as: Growth (dry wt. of cells in grams at T2)-(dry wt. of cells in grams at T1) Factor= (dry wt. of cells in grams at T1) (See instant Specification at ¶0051).  
Regarding the steps of claim 34, Gaddy’s system employs cell recycle, a method in which the culture contents are sent to a cell separator, where cells and “cell-free permeate” are separated from each other, with cells being recycled back to the bioreactor and the permeate sent for recovery of ethanol via distillation, optionally wherein the water left over after the distillation is also returned to the bioreactor. (Example 10 at ¶0147; ¶0025; Figure 1; see also applicants’ definition of “reduced 
Regarding claim 34, Gaddy teaches that the method may be modified to manipulate cell density in order to increase ethanol productivity. (¶0009, 0010, and 0056.) In particular, Gaddy teaches that reducing cell density causes the culture to favor ethanol production over acetate production. (¶0091 and 0092; Example 25 at ¶0182.) Gaddy demonstrates by example that high levels of ethanol in continuous fermentation with cell recycle are achieved when the cell concentration in the bioreactor is from 3.8-6.0g/L.  Moreover, Gaddy teaches that to avoid the danger of manipulating serves to reduce the cell concentration to less than a stable, steady state cell concentration, another modification can by employed where a stage of growth is supported by a slight excess of limiting nutrients, followed by a production stage where the culture is used to produce high concentrations of ethanol.  (¶0095-96).  Gaddy further states that this modification enables the maintenance of a stable culture, where there is a growth reactor stage to feed a production reactor stage, where the bulk of ethanol production occurs.  (¶0095).  Importantly, Gaddy teaches that the proper pantothenate feed to the growth stage is a variable that must be optimized.  (¶0170).  This also reads on the step of measuring a growth factor and providing the reduced ethanol aqueous stream to the fermentation and a rate of removing cells and medium from the fermentation, because the “steady state” is meant that all of the measurable variables (i.e., feed rates, substrate and nutrient concentrations maintained in the bioreactor, cell concentration in 
Gaddy teaches that recycling water from the ethanol production, which comprises up to 5 g/L acetyl, would enhance conversion of CO, CO2, and H2 to ethanol (¶0023), reading on the second wherein clause of claim 34.

Regarding claim 34, Gaddy does not explicitly teach the process having the minimal cell density and expressly measuring a growth factor and calculating an aqueous recycle rate such as to maintain H2 and CO2 uptake of at 0.7-2.0 mole/min as instantly claimed. 
 However, it would have been obvious for a person of ordinary skill to utilize the methods of Gaddy because Gaddy specifically teach contacting syngas with a medium inoculated with Clostridium ljungdahlii and allowing the bacteria to ferment the syngas to yield ethanol and acetate/acetic acid.  A person of ordinary skill in the art would have had a reasonable expectation of success in contacting syngas with an inoculated medium having a cell density of at least about 0.5 grams per liter because Gaddy exemplifies such a step in the initiation of a continuous-fermentation system for yielding ethanol from syngas.  It also would have been obvious to a person of ordinary skill in 2 and CO2 uptake according to Gaddy, because Gaddy envisions being able to manipulate the parameters, including determining a ratio to maintain productivity (e.g., interpreted to include measuring a growth factor), because the instant application utilizes the term “growth factor” as the increase in amount of cells (in grams, dry weight) per gram of (parent) cells (dry weight) per hour, where the rate of providing the reduced ethanol aqueous stream and the rate of removing cells and medium is effective for providing a growth factor.  See instant Specification at ¶0051.
Regarding on the preamble of claim 34, the person of ordinary skill in the art would have had a further reasonable expectation of success in allowing the ethanol concentration to reach more than about 10g/L in the fermentation bioreactor and then removing it because Gaddy teaches that C. ljungdahlii can ferment ethanol from syngas at concentrations up to 25g/L ethanol but also that removal of ethanol improves the culture’s overall yield of ethanol. The person of ordinary skill in the art would have had a further reasonable expectation of success in incorporating the steps at lines 7-11 of claim 1 because Gaddy describes these steps as part of a cell-recycle system that promotes high production of ethanol by continuous-fermentation systems operating on syngas. The person of ordinary skill in the art would have had a further reasonable expectation of success in achieving ratio of added post-distillation water (“reduced ethanol aqueous stream”) to removed cells/media of about 0.5 to 25 because Gaddy exemplifies a steady state (ratio = 1.0 or higher in favor of high ethanol reduction) and indicates that the feed and removal rates could be modified as necessary to maintain proper fermentation conditions.

Regarding claim 34, the selection of the cell density at which to extract cells and medium from Gaddy’s bioreactor based on a growth factor ratio (0.01 to about 0.25, or 0.02) would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that Gaddy explicitly teaches that the cell density is a result-effective variable that may be changed in order to optimize ethanol production and that Gaddy exemplifies ethanol production at a wide range of cell densities. A holding of obviousness over the cited claims is therefore clearly required. See M.P.E.P. § 2144.05(II).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 38 and 41, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaddy as applied to claims above, and further in view of Heck et al. (US 4,511,437). 
The teachings of Gaddy are relied upon as above.
Regarding claims 38 and 41, however, Gaddy does not teach a step of preheating the permeate prior to distillation by heat exchange with the post-distillation water (“reduced aqueous ethanol stream”).

Regarding claim 41, Heck teaches removing fusel oils from the distillation columns and routing them to a storage tank (rather than reintroducing them to the fermentation vessel). (Column 2, line 44; column 3, lines 44-46; Figure 1, reference numerals 6a-6c (distillation columns), 8a-8c (fusel-oil lines), and 24 (fusel-oil storage tank)).
Regarding claims 38 and 41, it would have been obvious for a person of ordinary skill to combine the teachings of Gaddy and Heck et al., because Heck et al. teach advantages of removing fusel oils and application of distillation columns rather than reintroducing them to the fermentation vessel.  A person of ordinary skill in the art would have had a reasonable expectation of success in employing Heck’s heat exchanger within Gaddy’s continuous-fermentation system to heat the cells and medium exiting the fermentation bioreactor using the heated post-distillation water (“reduced ethanol aqueous stream”) because Heck teaches that the heat exchanger is compatible with continuous-fermentation systems used in conjunction with distillation. The skilled artisan would have been motivated to employ Heck’s heat exchanger in order to save energy.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaddy as applied to claims above, and further in view of Redford et al. (US 2010/0159551).
The teachings of Gaddy are relied upon as above.
Regarding claim 40, Gaddy does not teach removing carbon dioxide from the permeate prior to distillation.
Regarding claim 40, Redford teaches that ethanol-fermentation processes yield carbon dioxide that can be removed using a scrubber. (¶0038.) Redford teaches that carbon dioxide is a waste product of ethanol fermentation. (¶0115.) 
It would have been obvious to a person having skill in the art to combine the teachings of Gaddy and Redford et al., because Redford et al. teach how to treat carbon dioxide as a waste product of ethanol fermentation.  A person of ordinary skill in the art would have had a reasonable expectation of success in employing Redford’s 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant’s arguments on pages 5-6 of the reply have been fully considered, but not found persuasive of error. Gaddy is applied under pre-AIA  35 U.S.C. § 103, and any differences between the specific teachings and embodiments of Gaddy and the claims are rendered prima facie obvious for the reasons given above. Furthermore, the arguments do not show how the amendments avoid the teachings of Gaddy as applied under 35 U.S.C. § 103, and so amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
No claims are allowed. No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Sean C. Barron/Primary Examiner, Art Unit 1653